Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 2011, which ruled, among other things, that claimant’s request for a hearing was untimely.
Substantial evidence supports the decision of the Unemploy*1324ment Insurance Appeal Board that claimant did not timely request a hearing challenging the April 2, 2009 initial determination ruling that he was disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment as a legal assistant without good cause. Claimant acknowledged receiving the initial determination shortly after it was mailed on April 2, 2009 and was aware that he had 30 days to request a hearing. According to claimant, he did not request a hearing until September 2009 because he was searching for employment and the issue fell by the wayside. Under these circumstances, claimant did not provide a reasonable excuse for the delay and, therefore, the Board’s decision in that regard will not be disturbed (see Labor Law § 620 [1] [a]; see also Matter of Hettinger [Onondaga County—Commissioner of Labor], 47 AD3d 1153, 1154 [2008]). Accordingly, the April 2, 2008 initial determination remains in effect.
Finally, inasmuch as the record demonstrates that claimant has been unemployed since his initial application for unemployment insurance benefits, we will not disturb the Board’s decision finding that claimant did not have sufficient weeks of remuneration to establish a second, subsequent claim for unemployment insurance benefits.
Rose, J.E, Spain, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.